Citation Nr: 1616155	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-04 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for arteriosclerotic heart disease.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a staph infection.

4.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to April 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2008 administrative decision and a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board previously remanded this case in June 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board remanded this case so that the AOJ could schedule the Veteran for a Travel Board hearing, consistent with the Veteran's request on his substantive appeal.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in February 2010.  On remand, the AOJ scheduled the Veteran for a Travel Board hearing at his local VA RO that was to take place on June 25, 2015.  However, in June 2015, prior to the scheduled hearing date, the Veteran indicated that he wished to withdraw his hearing request.  See VA Form 21-4138, Statement in Support of Claim, received in June 2015.  Therefore, the Veteran's request for a Board hearing was considered withdrawn, and the AOJ recertified the appeal to the Board.

In July 2015, the AOJ sent the Veteran a letter informing him that his appeal had been recertified to the Board, and that he had 90 days in which to ask to appear personally before the Board.  In August 2015, within 90 days of the July 2015 letter, the Veteran, through his representative, requested a Travel Board hearing.  See VA Form 21-4138, received in August 2015.  The Veteran's representative reiterated the Veteran's request for a Travel Board hearing in an April 2016 appellate brief.  As the Veteran requested a personal hearing within 90 days following notification of certification to the Board, the case must again be remanded so that the Veteran may be scheduled for a Travel Board hearing.  See 38 C.F.R. § 20.1304(a).

Accordingly, the case is REMANDED for the following action:

In accordance with appropriate procedures, schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at his local VA RO.  Provide notice to the Veteran and his representative of the time, place, and location of the scheduled hearing, and associate a copy of the notification letter with the record.  See 38 U.S.C.A. § 7107(d) (West 2014); 38 C.F.R. § 20.704 (2015).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




